Citation Nr: 9930155	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active Naval service from April 1964 until 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  

The veteran testified at a personal hearing held before a 
hearing officer in June 1997 at the RO.  The transcript of 
the hearing is associated with the veteran's claims folder.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's left knee disorder pre-existed his Naval 
service and did not increase in severity during such service.


CONCLUSION OF LAW

The veteran's pre-existing left knee disorder was not 
aggravated by Naval service.
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.  In essence, he contends that he 
incurred his currently diagnosed left knee disability during 
service.

In the interest of clarity, the Board will initially discuss 
pertinent law and VA regulations.  The factual background of 
this case will then be reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by Naval 
service.  38 U.S.C.A. § 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b) (1999); See also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993). 

Factual Background

A March 1964 pre-enlistment medical examination report 
evaluated the veteran's lower extremities and musculoskeletal 
functions as normal.  In a March 1964 report of medical 
history, the veteran indicated that he did not have and never 
had had a trick or locked knee, or any bone, joint or other 
deformities.  

In a July 1964 service medical record, the veteran complained 
that his knee was out of joint or slipping.  A July 1964 
clinical record noted a previous knee injury due to football.  
The veteran reported monthly episodes of locking of the knee 
where the knee could not fully extend and would then swell.  
The last time was reported to be in boot camp, and the 
veteran indicated that he now had continuous pain in the 
tendons.

Another July 1964 clinical record, sent to orthopedics, 
indicated that the veteran admitted to a left knee injury in 
high school while playing football in 1959 and was told that 
he needed an operation.  The veteran indicated that he wore a 
brace in 1963.  The veteran further indicated that he had 
locking of the knee monthly with swelling and had difficulty 
with stairs.  The veteran reported pain currently behind the 
knee in the tendons.  Upon examination, the veteran was found 
to have minimal crepitus and stable knee with full range of 
motion.  The examination was negative for semilunar cartilage 
tear but noted the suggestion of a crepitation patella 
femoral condyle and along the lateral joint line.  The 
corresponding July 1964 x-ray report noted the veteran's 
previous injury to the left knee with recurrent locking and 
swelling.  That x-ray report revealed an oval shaped calcific 
density adjacent to the lateral condyle of the left femur and 
just superior to it which was noted to be "probably 
secondary to old trauma."  There was also a small loose body 
demonstrated on a tunnel view of the knee lying on the 
lateral side of the intercondylar fossa. 

The September 1964 discharge medical examination report found 
the veteran's lower extremities and musculoskeletal functions 
to be normal.  In October 1964, the veteran was discharged 
from the Naval service for emotional instability reaction. 

There are no medical records regarding the veteran's left 
knee for decades after discharge from service.  

In April 1996, the veteran was evaluated at a private 
orthopedic and sports medicine group.  At that time, the 
veteran stated that for the previous four to five years, he 
had progressive pain and disability with pain in his right 
hip, thigh and right knee.  X-rays of the left knee revealed 
multiple osteocartilaginous loose bodies.  The examiner 
provided a diagnosis of multiple loose bodies, left knee.

In June 1997, the veteran testified at a personal hearing 
that he first injured his knee in August 1964 while he was 
stationed at Balboa Hospital.  The veteran stated that he had 
to climb a lot of stairs and steps at Balboa Hospital while 
going to and from classes and eating which aggravated his 
knee.  The veteran indicated that his knee popped out of 
joint and swelled to about the size of a basketball in August 
1964. The veteran denied any previous left knee injuries.  
See Transcript of Hearing, pp. 2-3.  The veteran further 
denied undergoing treatment or reinjuring his left knee 
during the first year after discharge from Naval service.  
See Transcript of Hearing, p. 5.  The veteran stated that he 
continually had difficulty with his left knee since he was 
discharged from the Naval service such as locking up and 
swelling and being unable to walk.  He stated that his knee 
would lock up approximately once every two months.  See 
Transcript of Hearing, p. 6.

The veteran testified that after service he held various jobs 
such as pumping gas, driving a taxi, working as a helmsman on 
a fishing boat and driving a cement mixer.   
He indicated that his knee would lock periodically but he 
denied any falls on his knee or automobile accidents.  See 
Transcript of Hearing, pp. 11-12.  


The veteran stated that after service he "maybe" went to a 
chiropractor in 1971 for knee treatment but did not recall 
whether he sought such treatment prior to that time.  See 
Transcript of Hearing, pp. 10-11.  The veteran denied that he 
was currently undergoing treatment for his knee condition and 
seemed to recall a VA examination the previous July where x-
rays were taken.  The veteran also testified that he was 
evaluated by a chiropractor in 1974 who treated his knee with 
ultrasound.  The veteran believed that the doctor was no 
longer in business.  See Transcript of Hearing, p. 9. 

In February 1999, the veteran was evaluated by VA with 
respect to his left knee disorder.  The veteran reported that 
he had left knee arthroscopy surgery in November 1997 and 
stated that he still had pain which was diagnosed as 
degenerative joint disease of the left knee. A left knee x-
ray revealed degenerative arthritis.  The examiner provided a 
diagnosis of status post left knee arthroscopy with 
arthritis.  

Analysis

Well groundedness of claim and standard of proof

In this case, the veteran claims that he suffers from a left 
knee disorder as a result of his Naval service.  The Board 
finds that the veteran has presented a well grounded claim 
for service connection for a left knee disorder pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, there is evidence of left knee 
pathology in service; current left knee disability, and the 
veteran's statements concerning continuity of symptomatology 
thereafter.  The Court has held in Savage v. Gober, 10 Vet. 
App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board finds 
that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  

The Board notes that the veteran indicated in his July 1996 
statement in support of a claim that he was seen at the 
Balboa Naval Hospital in San Diego, California for his left 
knee disorder.  However, an August 1996 letter from the Naval 
Medical Center to the RO indicated that the search for such 
medical records was negative.  

At the veteran's personal hearing in June 1997, the 
representative asked whether the veteran had his knee 
evaluated during a VA examination.  The veteran provided a 
vague response of a possible VA examination the last July in 
which x-rays were taken.  See Transcript of Hearing, p. 9.  
The evidence of record in the claims folder provides no 
indication that the veteran was scheduled for a VA 
examination in or around July 1996.  The veteran also 
testified at his June 1997 hearing that Dr. M. had treated 
his left knee disorder with ultrasound in 1974 but that Dr. 
M. was no longer in business.  See Transcript of Hearing, pp. 
9-10. 

The Board points out that in Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ("the Court") stated, "[i]n 
short, the 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Thus, the 
Board concludes that the duty to assist the veteran, as 
contemplated by the provisions of 38 U.S.C.A. § 5107(a), has 
been satisfied.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, this presumption 
does not extend beyond the determination of well groundedness 
phase of the Board's analysis.

Presumption of soundness

The Board first notes that the presumption of soundness 
applies in this case because 
no defects were shown on the veteran's pre-enlistment medical 
report.  The Board must now consider whether there is clear 
and unmistakable evidence to rebut the presumption of 
soundness.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).   The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, although the veteran did not report a knee 
injury during his enlistment physical examination, and none 
was identified by the examiner, the service medical records 
show that the veteran complained of knee problems within a 
few months after entering service; he admitted to a football 
injury to his left knee in 1959; he indicated that he wore a 
brace in 1963 and was told that he needed an operation.  The 
veteran's history of a pre-service football injury to his 
left knee was verified by examining physicians.  Most 
significantly, X-rays taken during service provided objective 
medical evidence of an oval shaped calcific density which was 
noted to be "probably secondary to old trauma."  The Board 
further notes that the veteran did not contemporaneously 
report any in-service injury, but consistently stated on a 
number of occasions during service that he injured his knee 
playing football during high school. 

The Board notes that the veteran contended in his April 1997 
substantive appeal that he never admitted to a left knee 
injury in high school and that the statements made in the 
Naval medical records were a "total fabrication."  At the 
June 1997 hearing, the veteran further denied any left knee 
injuries prior to service.  However, the Board has no reason 
to question the integrity of the Naval medical records that 
were based upon contemporaneous statements made by the 
veteran.  All of these records were signed and dated by Naval 
examiners who had no reason to "fabricate" the information 
contained therein.  The July 1964 clinical record provided 
specific dates pertinent to the veteran's football injury 
that closely paralleled the time period when the veteran 
would have attended high school.  

As noted above, the Board is required to evaluate individual 
items of evidence within the context of all of the evidence 
of record.  See Madden, supra.  The Board finds that the 1964 
service medical records, in particular the veteran's 
statements reported therein as well a X-ray evidence 
indicative of an old injury, to be more probative than the 
recent self-serving statements made by the veteran over three 
decades after discharge from service in connection with his 
VA claim for monetary benefits.  

The Board acknowledges that the veteran was trained as a 
corpsman while in the Navy and that he contends the climbing 
of stairs associated with his training caused his left knee 
disorder.  There is no evidence, however, that he has any 
training or specialized knowledge with respect to orthopedic 
matters.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).  
In essence, the veteran is a layperson without the benefit of 
medical training, and cannot provide an opinion as to medical 
matters, such as aggravation of his current left knee 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board is aware of no competent medical opinion 
pertinent to the alleged relationship between stair climbing 
in service and the veteran's current left knee disorder.

For the foregoing reasons, the Board concludes that the 
evidence clearly and unmistakably rebuts the presumption of 
soundness at entrance into service with respect to a left 
knee disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Aggravation of preexisting injury

The presumption of soundness having been rebutted, the 
question of whether the veteran's pre-existing left knee 
disorder was aggravated by service must be addressed.  The 
veteran has not specifically addressed this matter, because 
as indicated above he now maintains that there was no pre-
existing left knee injury.

Naval medical records do not contain medical opinions that 
the veteran's prior left knee disorder was aggravated during 
service.  The discharge medical examination evaluated the 
veteran's lower extremities and other musculoskeletal 
functions as normal.  

There are no available medical records of treatment for a 
left knee disorder for over three decades after the veteran's 
discharge from service.  The post-service records, dated in 
April 1996 and thereafter, do not even mention the veteran's 
service as being implicated in his current left knee 
disability.  In short, there is no medical evidence of record 
which indicates that the veteran's pre-existing left knee 
injury was aggravated by his naval service.

After having considered the evidence of record, and for the 
reasons stated above, the Board concludes that the greater 
weight of the evidence is against the proposition that the 
veteran's pre-existing left knee disorder was aggravated 
beyond the normal progression of the disease during his Naval 
service.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a left knee disorder is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

